Citation Nr: 1716231	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  14-31 496A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from July 1950 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the benefits sought on appeal. The Veteran filed a Notice of Disagreement (NOD) in November 2013. The RO issued a Statement of the Case (SOC) in August 2014. In September 2014, the Veteran filed his Substantive Appeal via VA Form 9. Thus, the Veteran perfected a timely appeal of the issues.

In April 2016, the Veteran was afforded a videoconference Board hearing before the undersigned Veterans Law Judge (VLJ). A copy of the hearing transcript has been associated with the claims file. 

This appeal was previously before the Board in July 2016. At that time, the Board found that the January 1995 rating decision that denied the Veteran's claim of entitlement to service connection for bilateral hearing loss and tinnitus was final. The Board further found that new and material evidence had been presented since the January 1995 rating decision, such that it was appropriate to reopen the Veteran's claims on those issues. The Board then remanded the matter to the Agency of Original Jurisdiction (AOJ) for additional development, including for the purposes of obtaining an addendum opinion to the August 2013 VA examination.

In a December 2016 rating decision, the AOJ granted service connection for tinnitus with an evaluation of 10 percent, effective December 2012.  As the December 2016 rating decision represents a full grant of the benefits sought with respect to that issue, such matter is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977). The AOJ completed all requested development with respect to the issue of service connection for bilateral hearing loss, but continued the denial of benefits sought on appeal. As such, this matter is properly returned to the Board for appellate consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's bilateral hearing loss did not manifest during, or as a result of, active military service. 


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VA's duty to notify was satisfied by a letter in March 2013. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  The Veteran's service treatment records have been obtained. Post-service VA and private treatment records and reports have also been obtained.  The Veteran has not identified any additional existing evidence that is not of record that is necessary for a fair adjudication of his appeal.  The Veteran was provided a VA medical examination, including an opinion, in August 2013 as well as an addendum opinion in December 2016.  These VA examination reports are adequate because they are based upon consideration of the relevant facts particular to this Veteran's medical history, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  Thus, the Board finds that VA's duty to assist has been met.

As noted above, in July 2016, the Board remanded this matter to the AOJ in order to obtain an addendum opinion to the August 2013 VA examination, and in December 2016 an addendum was provided. Therefore, the Board finds that the AOJ has substantially complied with the July 2016 remand directives such that no further action is necessary in this regard.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the veteran the right to substantial, but not strict, compliance with that order).

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

II. Applicable Laws and Regulations

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).

"To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010). Depending on the evidence and the contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Certain chronic diseases, including sensorineural hearing loss, may generally be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under  38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 160 (1993). 

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a hearing loss where a veteran can establish a nexus between his current hearing loss and an injury he suffered while he was in service. Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992). The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service. Hensley, supra, at 159.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms. Charles v. Principi, 16 Vet. App. 370, 374 (2002).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. at 53

III. Analysis

The Veteran seeks entitlement to service connection for bilateral hearing loss. He contends that he developed the condition as a result of his period of active duty service. The Veteran's military occupational specialty (MOS) was combat engineer and he asserts that in this role he was exposed to loud noises including a mortar explosion in 1969.
Historically, the Board has noted that prior to November 1, 1967, service department audiometric test results were reported to standards set forth by the American Standards Association (ASA) and that since November 1, 1967, those standards had been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). Consequently, VA's practice was to convert the ASA units to ISO or ANSI units accordingly.  Recent historical research, however, has revealed that the conversion date of November 1, 1967, may not have been consistent among all military branches.  The Board has considered the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  
Turning to the Veteran's service treatment records, the Board notes that there is no enlistment examination of record. The earliest examination of record is an April 1957 report of medical examination which shows that the Veteran's voice whisper test was 15/15. 
An April 1960 report of medical examination revealed puretone thresholds (ISO or ANSI units after conversion are in parentheses) were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20(35)
5(15)
5(15)
X
5(10)
LEFT
20(35)
5(15)
5(15)
X
-5(0)

A September 1963 report of medical examination revealed puretone thresholds (ISO or ANSI units after conversion are in parentheses) were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20(35)
5(15)
5(15)
X
5(10)
LEFT
20(35)
5(15)
5(15)
X
-5(0)

An April 1966 report of medical examination revealed puretone thresholds (ISO or ANSI units after conversion are in parentheses) were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5(20)
0(10)
5(15)
X
5(10)
LEFT
0(15)
0(10)
5(15)
X
10(15)

A January 1970 report of medical examination revealed puretone thresholds were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
10
X
25
LEFT
5
0
0
X
10

An April 1970 report of medical examination revealed puretone thresholds were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
X
5
LEFT
0
0
0
X
10

The Veteran's March 1972 separation report of medical examination revealed puretone thresholds were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
X
5
LEFT
0
0
0
X
0

The Veteran was afforded a VA examination in August 2013. The examiner explained that although the Veteran was exposed to hazardous noise as a combat engineer, there was no evidence in the claims file that a noise injury occurred. The examiner explained that this would be evidenced by a hearing loss or a significant threshold shift during active duty service, especially in the high frequencies. The examiner noted the 1957 voice whisper test, the April 1960 examination, the April 1970 examination and the March 1972 examination. The examiner explained that the Veteran separated from service with normal hearing and there was no significant worsening of thresholds during this time. The examiner concluded that it was therefore less likely as not that the Veteran's hearing loss was related to noise during active duty service.  

The Board has previously acknowledged the December 2013 private opinion from Dr. M. that noted the Veteran was there for documentation that his hearing loss was service related. Dr. M. concluded that the Veteran's tinnitus was related to his service; however Dr. M. rendered his opinion without a review of the claims file and provided no nexus linking the Veteran's hearing loss to service. The Board nevertheless sought an addendum opinion which would, in part, address Dr. M.'s opinion.

An addendum opinion was provided in December 2016. The VA audiologist conceded a high probability of hazardous noise exposure given the Veteran's MOS. The examiner noted the 1957 whispered voice test and medical examinations dated in 1960, 1963, 1966, and 1970. The examiner noted that the Veteran's in-service audiograms indicated normal hearing with no significant threshold shifts that would support the presence of a noise injury during military service. On the Report of Medical History, completed by the Veteran in January 1970 and in March 1972, he answered no to experiencing hearing loss at that time or at any previous time. A claim for compensation & pension in 1978 did not include a complaint of hearing loss. The June 1992 evaluation report from Goldsboro ENT Associates indicated the Veteran did not notice any obvious hearing loss. 

The Veteran reported to the December 2016 VA examiner that he began to experience noticeable hearing loss in 2011-2012 which is when he first sought treatment at Cape Fear Otolaryngology. Based upon records in the Veteran's claim file, the examiner noted that the Veteran's hearing loss was first diagnosed in 1992 which was 20 years after his retirement from military service. Citing the Institute of Medicine, the examiner noted that there is insufficient data to support the contention that someone whose hearing thresholds were normal after noise exposure would develop delayed onset noise induced hearing loss years after the exposure. 

Regarding other possible etiologies for the Veteran's hearing loss, the examiner noted that the Veteran's bilateral high frequency sensorineural hearing loss is consistent with presbycusis (age related hearing loss). Presbycusis is typically a bilateral sensorineural hearing loss which affects high frequencies more than low frequencies and is progressive in nature; therefore, according to the examiner, presbycusis cannot be ruled out as a possible cause for the Veteran's bilateral hearing loss. In her conclusion, the examiner opined that due to documented normal hearing with no objective evidence of a noise injury and no complaints of hearing loss during or within one year of separation from military service, it is less likely than not that the Veteran's current hearing loss is related to military noise exposure. 

Based on the above, the Board finds that the most competent and credible evidence is against a finding of service connection for bilateral hearing loss.

In this regard, the Board finds the December 2016 VA addendum opinion to be highly persuasive to the issue at hand. The December 2016 opinion was provided by an audiologist who possesses the necessary education, training, and expertise to provide the requested opinion. Additionally, the opinion is shown to have been based on a review of the Veteran's claims file, and it is accompanied by a sufficient explanation. Furthermore, the VA examiner considered and acknowledged the Veteran's lay statements of record in reaching her conclusions. The VA examiner's opinion rested on more than the indication that the Veteran's hearing was normal during service and after separation; in addition, she provided an adequate rationale in determining that the Veteran's bilateral hearing loss was not likely caused by noise exposure he had in service. Given the above, it is clear that the examiner took into consideration all relevant factors in giving the opinion and supporting rationale. 

The Board acknowledges the Veteran's assertions that his bilateral hearing loss is related to his military service. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435  (2011), as to the specific issue in this case, determining the etiology of permanent bilateral hearing loss, falls outside the realm of common knowledge of a lay person because it can be due to many different causes and it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship. Determining the level of noise exposure necessary to cause permanent bilateral hearing loss falls outside the realm of common knowledge of a lay person. In this regard, while the Veteran can competently report the onset of symptoms, any opinion regarding the nature and etiology of his bilateral hearing loss requires medical expertise that the Veteran has not demonstrated. See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007). As such, the Board assigns no probative weight to the Veteran's assertions that his bilateral hearing loss is in any way related to his military service.

In regard to continuity of symptoms, the Board finds that the Veteran's bilateral hearing loss is properly afforded such consideration, as it is an enumerated condition in 38 C.F.R. § 3.309 (a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Any relationship between the current hearing loss and symptoms of hearing loss experienced over the years, however, must be established by medical evidence because hearing loss may be due to many different causes thereby rendering the question of causation a matter of medical complexity requiring medical expertise to resolve. 

The Board notes that Veteran has asserted he was exposed to acoustic trauma during mortar explosion in 1969. The record supports this contention and the Board finds the Veteran's statements concerning the incident to be credible. Indeed, this incident was a part of the basis for the Veteran's service connection for tinnitus. However, the Board notes that the mere fact of an in-service injury is not enough. There must be chronic disability resulting from such injury. Here, as the examiner noted, there were no significant threshold shifts in bilateral hearing during service and no complaints of hearing loss until many years after service. Therefore, service connection for bilateral hearing loss is not warranted under 38 C.F.R. § 3.303(b).

Finally, though sensorineural hearing loss is considered a chronic disease for VA purposes, bilateral sensorineural hearing loss was not clinically shown to a compensable degree within one year following the Veteran's discharge from service. And, as discussed, there is also no persuasive credible lay evidence that bilateral hearing loss manifested to a compensable degree within one year following the Veteran's discharge from service. Therefore, service connection for bilateral hearing loss is not warranted on a presumptive basis. 38 C.F.R. §§ 3.307, 3.309.

As such, based on the above, the Board finds that the weight of the evidence is against a finding of service connection for the Veteran's bilateral hearing loss on any basis. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 C.F.R. § 3.102 (2016), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


